iableNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Jailin Zhong, Reg. No. 62,397, on August 21. 2022.

The title is amended as follows:
MONOLITHIC VECTOR PROCESSOR CONFIGURED TO OPERATE ON VARIABLE LENGTH VECTORS USING A VECTOR LENGTH REGISTER

Claims 23 and 42 are amended as follows:
23. (Currently amended) A method comprising: 
holding, by a processor using a vector register file comprising a vector register, a varying number of elements; 
storing a first integer value specifying, by the processor using a first vector length register in a length register file, a first number of operations; 
executing [[the]]a first vector instruction as a single instruction, the first vector instruction comprising a first identifier representing the vector register and a second identifier representing the first vector length register to specify a first number of operations applied to the varying number of elements, wherein the first number of operations is independent from a number of elements that the vector register is capable of packing therein, wherein the first vector instruction comprises an explicit length field containing the second identifier representing the first vector length register specifying the first number of operations to be performed on the varying number of elements, wherein the first number of operations is greater than the number of elements that the vector register is capable of packing therein.

42. (Currently amended) The method of claim [[22]]23, wherein the vector register file is implemented using one or more memory arrays.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183




ri